Citation Nr: 0307983	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  00-09 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted that is 
sufficient to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel




INTRODUCTION

The appellant had active duty from November 1960 to May 1961 
and from July 1963 to March 1968, including service in 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

Having closely reviewed the record in light of the applicable 
law, the Board finds that this matter is ready for appellate 
disposition.  


FINDINGS OF FACT

1.  By rating decision dated in July 1996, service connection 
for PTSD was denied, on the merits, based in part upon the 
lack of a confirmed stressor.  The appellant was notified of 
that decision, but did not appeal.

2.  The evidence added to the record since July 1996, when 
viewed in the context of the entire record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1996 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(b) and (c) 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2002).

2.  New and material evidence has not been received, and the 
claim for service connection for PTSD is not reopened.  
38 U.S.C.A. §§ 5108 and 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  See the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim, information concerning the 
appellant is of record and sufficient to complete his claim 
for benefits.  The appellant was provided with a copy of the 
December 1999 rating decision on appeal, as well as the 
statement of the case (SOC) in April 2000 and a supplemental 
statement of the case (SSOCs) in June 2002.  Furthermore, the 
appellant was sent several letters throughout the claims 
process asking him for specific information and evidence.  
The appellant has been specifically advised that it is his 
responsibility to provide clarifying data as to the date and 
other circumstances of his claimed PTSD stressor.  All of 
these documents informed the appellant of the central 
deficiency in his claim - that of the lack of a verified 
stressor.  Indeed, it cannot be doubted that the appellant 
was aware that such information would substantiate his claim, 
as he addressed the specific deficiency (i.e., the reporting 
of the date of his claimed stressor as explained below) in 
his substantive appeal received in May 2000.  Although some 
letters were sent before enactment of the VCAA, it is still 
evidence of VA's attempts to inform and assist the appellant.  

Also, the June 2002 SSOC specifically informed the appellant 
of the provisions of the VCAA including what evidence was 
needed to substantiate this claim.  VA's duty to notify the 
appellant also includes the duty to tell him what evidence, 
if any, he is responsible for submitting to substantiate his 
claim and what development VA would do.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  That was done in this 
case.  The June 2002 SSOC specifically informed the appellant 
what was needed from him and what VA would obtain on his 
behalf.  For example, the SSOC told him that VA would help 
obtain medical records, employment records, or records from 
other Federal agencies.  The appellant was informed that he 
was responsible for providing sufficient information to VA so 
records could be requested.  The SSOC documented what 
evidence had been obtained so far, and the appellant was 
given 60 days to respond.  He did not do so.

VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  At every stage 
of the process, he was informed of the information and 
evidence needed to substantiate this claim, and VA has 
complied with its notification requirements.  With respect to 
VA's duty to assist the appellant, the appellant has not 
referenced any unobtained evidence that might aid his claim 
or that might be pertinent to the claim.  The RO made 
exhaustive efforts to obtain all relevant medical records 
from every source referenced by the appellant and to verify 
the reported stressor with appropriate federal agencies.  

Finally, while part of the basis of the initial denial of 
this claim was the absence of nexus evidence linking the 
current disability to active duty, the Board finds that VA is 
not obligated to afford the appellant a psychiatric 
examination in this case.  With a claim to reopen, VA's 
responsibility extends to requesting evidence from any new 
source identified by the claimant, and if that evidence is 
then not new and material, the claim is not reopened, and 
VA's duties have been fulfilled.  See, e.g., VBA Fast Letter 
01-13 (February 5, 2001).  VA does not have a duty to provide 
the appellant a VA examination if the claim is not reopened.  
The VCAA explicitly stated that, regardless of any assistance 
provided to the claimant, new and material evidence must 
still be submitted to reopen a claim.  38 U.S.C. § 5103A(f) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2002).  

Given that the appellant has been specifically advised of the 
information that would substantiate his claim, and that he 
has responded thereto, the Board finds that this matter is 
ready for appellate review.  
  
The Merits of the Claim

The appellant seeks to reopen a claim of entitlement to 
service connection for PTSD.  The claim was last denied by 
rating decision dated in July 1996 and not appealed within 
one year of its issuance.  The claimant has one year from 
notification of a RO decision to initiate an appeal by filing 
a notice of disagreement (NOD) with the decision, and the 
decision becomes final if an appeal is not perfected within 
the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 
38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a).  Because the 
appellant did not then appeal the denial, the decision is 
final.  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.     See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993); see 
also Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed.Cir. 
2001) (Holding that the language in 38 U.S.C.A. § 7104(a) 
that the Board shall consider "all questions in a matter" 
on appeal include the question of the Board's jurisdiction, 
even if the RO should have decided the matter differently and 
the RO's determination is not challenged by the appellant.).   

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2002).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since this claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

The law provides that evidence proffered by the appellant to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality, but it must be of such 
significant import that it must be considered in order to 
fairly decide the merits of the appellant's claim.  Spalding 
v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. Principi, 3 
Vet. App. 510, 512 (1992).

Since the 1996 denial, the appellant has submitted a lay 
statement from a former fellow servicemember indicating that 
they discussed the alleged plane crash during service, as 
well as additional contentions from the appellant regarding 
that plane crash.  Additional VA medical records have been 
obtained showing treatment for PTSD.  The RO also attempted 
to verify the alleged stressor and received responses to 
those attempts from the United States Center for Research of 
Unit Records.

The evidence received since 1996 is new in that it was not 
previously of record.  It is necessary, therefore, to decide 
if this evidence is material.  To be material, it must be (a) 
relevant in that it bears directly and substantially on the 
matter under consideration, and (b) so significant, either by 
itself or with other evidence, that it must be considered in 
order to fairly decide the claim.  See 38 C.F.R. § 3.156(a).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of his service as shown 
by service records, the official history of each organization 
in which the claimant served, his medical records and all 
pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record. 38 U.S.C.A. 
§ 7104(a); 38 C.F.R. § 3.303(a); see Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).

The record reflects that the appellant's claim of service 
connection for PTSD was last denied by rating decision dated 
in July 1996 upon two bases:  that he had not been diagnosed 
as having the disorder in question, and that there was no 
evidence that the appellant had been exposed to the in-
service stressor as he asserted.  Then and presently, the 
specific stressor asserted by the appellant was that he was a 
passenger in a C-130 aircraft that crashed at Qui Nhon 
Airport in the Republic of Vietnam at some point in 1967.

Although the appellant is now diagnosed as having PTSD, and 
such is "new" evidence, it is not sufficient to reopen the 
claim.  Although the diagnosis was not previously of record, 
the fact remains that there has been no corroboration for the 
appellant's claimed stressor, as discussed in more detail 
below.  Although the physicians believed the appellant's 
account of his claimed in-service stressor, their personal 
belief in the credibility of the appellant is likewise 
unavailing to the claimant.  "Just because a physician or 
other health professional accepted appellant's description of 
his Vietnam experiences as credible and diagnosed appellant 
as suffering from PTSD does not mean the [Board is] required 
to grant service connection for PTSD."  Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  The fact that the appellant has 
been diagnosed with PTSD, standing alone, is not so 
significant to warrant reopening this claim.

The evidence of record at the time of the July 1996 rating 
decision included the appellant's own statements (dated in 
July 1994 and June 1995) that he was a passenger on the cargo 
aircraft that crashed around April 15, 1967.  In due course 
of the development of the claim, the RO received a report 
from the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) in July 1996 reporting that it located no 
corroboration for the appellant's account of an aircraft 
crash that day, or at any time during the appellant's tour of 
duty in Vietnam from August 10, 1967 to March 21, 1968.  

In order to reopen his claim, the appellant has asserted that 
he erroneously reported the date of the airplane crash - he 
now reports that it occurred at the same place on August 10, 
1967.  Accordingly, the RO forwarded the appellant's report 
to USACRUR.  In October 2001, the agency reported that it had 
again researched its records, and coordinated its search with 
that of the U.S. Air Force Safety Center at Kirkland Air 
Force Base in New Mexico.  The agency reported that after 
doing so, it was unable to corroborate the occurrence of the 
appellant's claimed stressor.  

The appellant is the recipient of the National Defense 
Service Medal, the Vietnam Service Medal and the Vietnam 
Campaign Medal.  The former two awards are not indicative of 
combat service, as they are awarded to service members with 
specified periods of service.  As to the latter, although it 
is designated a campaign decoration, such is also not 
indicative of combat service.  The Republic of Vietnam 
Campaign Medal is awarded to those personnel who (1) served 
in the Republic of Vietnam for 6 months during a specified 
period; or, (2) served outside the geographical limits of the 
Republic of Vietnam but contributed direct combat support to 
the Republic of Vietnam and Armed Forces for 6 months; or, 
(3) served in the Republic of Vietnam or outside its 
geographical limits for less than 6 months but were wounded, 
captured or killed.  See Army Regulation 672-5-1, 28.  

Since the appellant did not engage in combat with the enemy, 
there must be credible supporting evidence of record that the 
alleged stressors actually occurred in order to warrant 
service connection.  His lay testimony is insufficient, 
standing alone, to establish service connection for PTSD.  
Cohen v. Brown, 10 Vet. App 128, 147 (1997).  As indicated 
above, several attempts were made to verify the stressor with 
the appropriate federal agencies - using the dates supplied 
by the appellant - but no corroboration has been received.  
As the additional evidence does not address the issue of 
whether the claimed stressor actually occurred, it does not 
bear directly and substantially upon the specific matter 
under consideration, and as such, the evidence is not 
"material" under 38 C.F.R. § 3.156(a).  

Although the appellant has proffered the statements of his 
former wife and a colleague who was with him in Vietnam, 
these offer no corroboration of the appellant's claimed in-
service stressor.  Both statements indicate that the source 
of the makers' information is the appellant, and these 
individuals have no personal knowledge of the occurrence of 
the airplane crash.  See Reonal v. Brown, 5 Vet. App. 458 
(1993), Swann v. Brown, 5 Vet. App. 229 (1993).

There was no medical evidence in 1996 indicating that the 
appellant's claimed stressor actually occurred, and there 
remains a lack of such evidence.  The circumstances of this 
case are similar to those referenced in Paller v. Principi, 3 
Vet. App. 535 (1992).  The point has been reached in this 
case "where it can be said that, all things being equal, the 
evidence being proffered has been fairly considered and that 
further rearticulation of already corroborated evidence is, 
indeed, cumulative."  Paller, 3 Vet. App. at 538.  
Accordingly, the Board finds that the evidence received 
subsequent to July 1996 is not new and material and does not 
serve to reopen the claim for service connection for PTSD.  
Until the appellant meets his threshold burden of submitting 
new and material evidence in order to reopen his claim, the 
benefit of the doubt doctrine does not apply.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).











	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence not having been obtained, the 
appeal is denied. 


	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

